IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10366
                          Conference Calendar



JAMES CHARLES WILLIAMS,

                                           Plaintiff-Appellant,

versus

BILLY G. BYRD; ET AL,

                                           Defendants,

BILLY G. BYRD,
                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:96-CV-234-J
                      --------------------
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     James Charles Williams, Texas prisoner No. 644838, appeals

from a directed verdict dismissing his civil rights claims

following a jury trial.    Williams argues in conclusional terms

that defendant Byrd is liable for Williams’ injuries because he

failed to report to his superiors that inmate Eddie O’Connor

threatened Williams and disobeyed an order to return a spoon

which O’Connor later allegedly used to injure Williams.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-10366
                                   -2-

Williams’ conclusional arguments are not supported with citation

to the record.      Yohey v. Collins, 985 F.2d 222, 223-24 (5th Cir.

1993); FED. R. APP. P. 28(a)(9)(A).    Because he has not provided

an adequate factual or legal argument, Williams has effectively

abandoned his only appellate issue.     Accordingly, the appeal IS

DISMISSED.   Richardson v. Henry, 902 F. 2d 414, 416 (5th Cir.

1990); see Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983);

5TH CIR. R. 42.2.

     APPEAL DISMISSED.